Citation Nr: 0804937	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim file was 
subsequently permanently transferred to the Phoenix, Arizona 
RO.

In June 2007, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran was not exposed to herbicides while on active 
duty in Thailand.

3.  The evidence of record demonstrates the veteran's 
prostate cancer is not a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may service incurrence of prostate cancer be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Certain disorders associated with herbicide agent exposure in 
service, including prostate cancer, may also be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (e) (2007).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service records show that the veteran's military occupational 
specialty was meat, dairy, and produce inspection officer.  
He was stationed in Bangkok, Thailand from January 1966 to 
August 1967.  Service records stated that the veteran was a 
meat and dairy production inspection officer.  Service 
treatment records were negative for any signs, symptoms, or 
treatment for prostate cancer.

A private treatment record for a biopsy performed in May 2003 
revealed that the veteran had a focal perineural tumor 
invasion in his prostate.  In August 2003, a private 
treatment record indicated that the veteran underwent a 
radical prostatectomy.

A statement from R.C.H., Esq., dated December 2004 revealed 
that he was the veteran's roommate during active duty in 
Thailand.  He stated that the veteran had TDY orders to 
Okinawa, and his flights to and from Okinawa stopped at Da 
Nang.  A December 2004 statement from B.R.B., D.V.M. 
indicated that he visited the veteran while the veteran was 
on TDY orders in Okinawa, and the veteran discussed his 
flight stop in Da Nang.

The veteran stated in October 2006 that military finance 
records would verify his hazardous duty special pay status 
for the period in which he was in Vietnam, but the records 
were not available.  The RO made a formal finding that the 
records were not available in October 2006.  The veteran also 
stated that when he was originally flown in to Thailand, he 
flew on a Continental Airlines plane as Continental had a 
contract with the US Military to fly personnel to Southeast 
Asia.  He stated that the flight stopped in Saigon.

During his personal hearing before the undersigned Veteran's 
Law Judge in June 2007, the veteran stated that he set up the 
Food Inspection Program for the U.S. Military in Thailand.  
He was in charge of four veterinarians and about 15 to 18 
food inspectors that were responsible for the entire country.  
He stated that he did public health activities, vaccination 
of animals, and veterinary care while in Thailand.  He said 
that he inspected plants, food, and dairy products that came 
through the country.  He reported that he visited all of the 
Army and Air Force bases along the Eastern side of Thailand.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's prostate cancer is not a result of any established 
event, injury, or disease during active service.  The service 
treatment records are negative for any signs, symptoms, or 
treatment of prostate cancer.  According to the evidence of 
record, the veteran was first diagnosed with prostate cancer 
in 2003-36 years after the veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, none of 
the competent medical evidence of record provides a link 
between the veteran's currently diagnosed prostate cancer and 
any sign, symptom, or incident that occurred during the 
veteran's active service.  Thus, entitlement to service 
connection on a direct basis for prostate cancer is not 
warranted.

The Board has also considered whether service connection for 
prostate cancer should be awarded on a presumptive basis.  In 
this case, the claims file does not contain any evidence 
which definitively places the veteran in the Republic of 
Vietnam during the time period for which exposure to 
herbicides is legally presumed.  The Board notes that 
herbicides, including Agent Orange, were sprayed in areas of 
Thailand.  According to a letter from the Assistant Secretary 
of Defense dated January 6, 2003, records at the United 
States Army Center for Unit Records Research (USACURR) state 
that in 1964 and 1965, there was a large-scale test program 
in Thailand to determine effectiveness of herbicide agents in 
defoliation of upland forest or jungle vegetation 
representative of Southeast Asia.  Also in 1964 and 1965 at 
the  Replacement Training Center of the Royal Thai Army near 
Pranburi, Thailand, an extensive series of tests were 
conducted in collaboration with the Military Research and 
Development Center of Thailand to perform onsite evaluation 
of phytotoxic chemicals on vegetation in Southeast Asia.  
Unfortunately, military records show that the veteran did not 
arrive in Thailand until 1966.  As the veteran did not serve 
on active duty in the specified areas of Thailand during the 
specific times when Agent Orange was sprayed, exposure to 
herbicides cannot be presumed.

The National Personnel Records Center indicated that there is 
no evidence in the veteran's military file to substantiate 
any service in the Republic of Vietnam.  Several inquiries 
were made to the Dayton Federal Records Center (Defense 
Finance and Accounting Service (DFAS)) in an attempt to 
verify hazardous duty pay for any time spent in Vietnam.  In 
July 2006, a response from DFAS was to the effect that active 
duty records prior to December 1971 were not available.  The 
RO informed the veteran of the unavailability of the military 
financial records and asked him to submit any copies of the 
records in his possession in correspondence dated 
October 2006.  The veteran responded in October 2006 that he 
did not have any of his military finance records.

The veteran also has asserted that he set foot in Da Nang 
during a stopover on a flight from Thailand to Okinawa.  To 
verify this report, he submitted statements from R.C.M. and 
B.R.B. in December 2004.  R.C.M. and B.R.B. are competent to 
report on what they perceived through their senses.  
Unfortunately, neither R.C.M. nor B.R.B. actually saw the 
veteran set foot in the Republic of Vietnam.  Therefore, 
neither statement can definitively place the veteran in 
Vietnam during his active service.

The veteran also has claimed that on his initial flight into 
Thailand, he flew on a plane operated by Continental Airlines 
that stopped in Saigon.  Unfortunately, there is no evidence 
of record other than the veteran's own assertions that he got 
off of a plane during a stopover in the Republic of Vietnam.

Without competent evidence that definitively places the 
veteran within the Republic of Vietnam during his active duty 
service, service connection for prostate cancer cannot be 
established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


